Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered March 22, 1988, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record fully supports the hearing court’s conclusion that he knowingly and voluntarily waived his Miranda rights before making any inculpatory statements to the police (see, People v Burke, 146 AD2d 706; People v Shirley, 123 AD2d 407; People v Armstead, 98 AD2d 726). Accordingly, the defendant’s motion to suppress the statements was properly denied.
Bracken, J. P., Kunzeman, Fiber and Sullivan, JJ., concur.